The CouRT
(Grancií, C. J., dissenting,)
granted a new trial as to both defendants, upon, the ground, as it was understood, that free negroes and mulattoes, not born of white women, were not competent wetnesses against free negroes and mulattoes not in a state of servitude by law.
After the granting of the new trial, the Attorney for the United States, finding that there were no witnesses for the prosecution other than free negroes and mulattoes born of colored women, ordered a nolle prosequi to be entered with the leave of the Court.